DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 1/29/2021 is acknowledged.
Claims 1-8 have been cancelled.
Claims 9-15 have been newly added and are pending.

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by He et al. (USP 10708000B2), hereafter He.

Regarding claims 9 and 12,
He discloses a radio communication method in which a terminal (Fig. 1) comprising a receiver (106-110) receives downlink control information (i.e. PDCCH) for scheduling a downlink shared channel (i.e. PDSCH) and a processor (Fig. 1, 104) that controls transmission of a delivery acknowledgment signal (i.e. HARQ feedback), in response to the downlink shared channel, in a slot (i.e. slot of a subframe) designated by timing information that is contained in the downlink control information, wherein the delivery acknowledgment signal is transmitted using an uplink control channel (Fig. 2, 4, 5; Col. 7, lines 15-67; Col. 9, lines 8-47; Col. 13, lines 18-52; Col. 14, lines 25-53; HARQ feedback via uplink control channel/PUCCH format 1b or 3 dependent on the type of CC provided for in the given PDCCH/DCI).

Regarding claim 13,
He discloses a base station (i.e. Fig. 3; eNB) comprising a transmitter that transmits downlink control information (via DCI/PDCCH) for scheduling a downlink shared channel (i.e. PDSCH; Col. 9, lines 8-47) and a processor (Fig. 3, 320) that controls receipt of a delivery acknowledgment signal, in response to the downlink shared channel, in a slot (i.e. slot of a subframe) designated by timing information that is contained in the downlink control information, wherein the delivery acknowledgment signal is received using an uplink control channel (Fig. 2, 4, 5; Col. 7, lines 15-67; Col. 9, lines 8-47; Col. 13, lines 18-52; Col. 14, lines 25-53; HARQ feedback via uplink control channel/PUCCH format 1b or 3 dependent on the type of CC provided for in the given PDCCH/DCI).

Regarding claim 15,
He discloses a system comprising a terminal that comprises a receiver that receives downlink control information for scheduling a downlink shared channel; and a processor of the terminal that controls transmission of a delivery acknowledgment signal, in response to the downlink shared channel, in a slot designated by timing information that is contained in the downlink control information, wherein the delivery acknowledgment signal is transmitted using an uplink control channel (see rejection of claims 9, 12 above) and a base station that comprises a transmitter that transmits the downlink control information; and a processor of the base station that controls receipt of the delivery acknowledgment signal (see rejection of claim 13 above).

Regarding claim 10,
He discloses the processor determines a size of the delivery acknowledgment signal based on a number of transport blocks (TBs) (i.e. window/CWS) and a downlink assignment index (DAI) that is contained in the downlink control information, in DL transmission units that use the same uplink control channel (Col. 13, lines 18-52; Col. 14, lines 25-53; window size adjustment from HARQ feedback dependent on CC type/format based on PDCCH to PUCCH association; Fig. 4; Col. 11, lines 32-43; Col. 14, lines 50-65; UE can distinguish between scheduled PDSCH with PDCCH and unscheduled PDSCH with PDCCH based on CC type and use of downlink assignment index/DAI).

Regarding claims 11 and 14,
He discloses the processor determines an uplink control channel resource configuration from among a plurality of uplink control channel resource configurations configured via higher layer signaling (i.e. RRC; Col. 4, lines 22-31), based on information related to the uplink control channel that is contained in the downlink control information (PDCCH to PUCCH correspondence for HARQ feedback; see above), and controls the transmission of the delivery acknowledgment signal using the determined uplink control channel resource configuration (Fig. 2, 4, 5; Col. 7, lines 15-67; Col. 9, lines 8-47; Col. 13, lines 18-52; Col. 14, lines 25-53; HARQ feedback via uplink control channel/PUCCH format 1b or 3 dependent on the type of CC provided for in the given PDCCH/DCI).

Response to Arguments
3.	Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 

In the Remarks on pg. 8-10 of the Amendment, Applicant contends the previous rejection is moot with respect to now-cancelled claims 1-8 because prior art to He does not disclose the now-claimed limitations, particularly controlling delivery of an acknowledgement signal using an uplink control channel in response to the downlink shared channel in a slot designated by timing information contained in the downlink control information.

The Examiner respectfully disagrees.  Though previous claims 1-8 are now cancelled and replaced with new claims 9-15, the subject matter of these new claims is similar and remains broadly described as in previous claims 1-8, and the cited disclosure to He continues to read on these limitations given a broadest reasonable interpretation of the claims without improperly reading limitations in from the disclosed specification.  He shows controlling HARQ timing of acknowledgement of PDSCH transmission via PUCCH (uplink control channel), predicated on information carried in the DCI/PDCCH .

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098.  The examiner can normally be reached on Monday-Friday 6AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477